 1

 2
                                                 THE HONORABLE BENJAMIN H. SETTLE
 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                 WESTERN DISTRICT OF WASHINGTON
11                                         AT TACOMA

12
     CODY BRENNER, on his own behalf and        Case No. 3:17-cv-05897-BHS
13   on behalf of other similarly situated
     persons,
14
                              Plaintiff,        STIPULATED MOTION AND ORDER
15                                              TO MODIFY THE DEADLINE AND
             v.                                 BRIEFING SCHEDULE RELATED TO
16                                              PLAINTIFF’S MOTION FOR CLASS
     VIZIO, INC., a California corporation,     CERTIFICATION
17
                              Defendant.        NOTED FOR: NOVEMBER 1, 2018
18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND [PROPOSED] ORDER TO MODIFY              Davis Wright Tremaine LLP
     THE DEADLINE AND BRIEFING SCHEDULE RELATED TO                            LAW OFFICES
                                                                       1201 Third Avenue, Suite 2200
     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION                          Seattle, WA 98101-3045
     CASE NO. 3:17-CV-05897-BHS                                   206.622.3150 main . 206.757.7700 fax

     4820-4638-0410v.1 0110760-000001
 1                                            I.    RELIEF REQUESTED

 2           1.       Pursuant to FRCP 16(b), Plaintiff Cody Brenner and Defendant VIZIO, Inc.

 3   (collectively, “the Parties”) hereby jointly request the Court enter an order extending the deadline

 4   for Plaintiff’s motion to certify the class to January 24, 2019, with Defendant’s response being

 5   due on March 7, 2019, and Plaintiff’s reply being due on March 28, 2019.

 6           2.       The Parties have conferred and jointly represent that they have good cause to

 7   request this continuance.

 8                                      II.        STATEMENT OF FACTS
 9           3.       Plaintiff filed his Second Amended Complaint for Damages on June 1, 2018. Dkt.

10   35.

11           4.       Defendant filed its Motion to Dismiss the Second Amended Complaint on June 15,

12   2018. Dkt. 37.

13           5.       On July 30, 2018, the Court granted the Parties’ prior stipulated motion and

14   issued an order setting the deadline for Plaintiff’s motion for class certification to be 90 days

15   after entry of the Court’s Order on Defendant’s Motion to Dismiss. Dkt. 43.

16           6.       The Court’s Order on Defendant’s Motion to Dismiss (“Order”) was entered on

17   September 24, 2018. Dkt. 45.

18           7.       Based on the date of the Court’s Order, the current deadline for Plaintiff’s motion

19   for class certification is December 24, 2018, causing the motion and the period for Defendant’s

20   response to fall during the holiday season. Dkts. 43, 45.

21           8.       Extending Plaintiff’s deadline for the motion for class certification to January 24,

22   2019, with Defendant’s response being due on March 7, 2019, and Plaintiff’s reply being due on

23   March 28, 2019, would avoid the impact of the holiday season and enable the parties to avoid

24   scheduling conflicts while preparing their class certification briefing and supporting evidence.

25   This schedule, which provides six weeks for the response and three weeks for the reply, will

26   also allow the parties to conduct discovery of issues and witnesses identified in the class

27   certification briefing in a timely fashion.

28   STIPULATED MOTION AND ORDER TO MODIFY
                                                                                Davis Wright Tremaine LLP
     THE DEADLINE AND BRIEFING SCHEDULE RELATED TO                                         LAW OFFICES
     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION- 1                                  1201 Third Avenue, Suite 2200
                                                                                      Seattle, WA 98101-3045
     CASE NO. 3:17-CV-05897-BHS                                                206.622.3150 main . 206.757.7700 fax

     4820-4638-0410v.1 0110760-000001
 1           9.       Both sides have served written discovery and otherwise diligently pursued

 2   discovery efforts after receiving the Court’s Order on the Motion to Dismiss.

 3                                      III.    EVIDENCE RELIED UPON

 4           The Parties rely upon this Motion and the pleadings, files, and records in this proceeding.

 5                                 IV.         AUTHORITY AND ARGUMENT

 6           This Motion is based upon the Federal Rules of Civil Procedure, corresponding case law,

 7   and the Court’s power to control its calendar. Orders entered before the final pretrial conference

 8   may be modified upon a showing of “good cause.” Johnson v. Mammoth Recreations, Inc., 975
 9   F.2d 604, 608 (9th Cir. 1992) citing Fed. R. Civ. P. 16(b).
10           Here, good cause exists for modifying the current class certification deadline and related
11   briefing schedule because the Parties anticipate that holiday scheduling conflicts and the timing
12   constraints of the current schedule may impact their ability to adequately prepare briefing related
13   to class certification.
14                                               V.   CONCLUSION
15           For the above-stated reasons, the Parties respectfully request that the Court grant their
16   Stipulated Motion and issue a revised case scheduling order continuing the class certification
17   motion deadline to January 24, 2019, with Defendant’s response being due on March 7, 2019,
18   and Plaintiff’s reply being due on March 28, 2019.

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER TO MODIFY
                                                                               Davis Wright Tremaine LLP
     THE DEADLINE AND BRIEFING SCHEDULE RELATED TO                                        LAW OFFICES
     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION- 2                                 1201 Third Avenue, Suite 2200
                                                                                     Seattle, WA 98101-3045
     CASE NO. 3:17-CV-05897-BHS                                               206.622.3150 main . 206.757.7700 fax

     4820-4638-0410v.1 0110760-000001
 1

 2

 3           DATED this 1st day of November, 2018.

 4
      Attorneys for Plaintiff:                       Attorneys for Defendant:
 5

 6                                                   By: s/ David Maas
      By: s/ Scott C.G. Blankenship
                                                     Stephen M. Rummage, WSBA No. 11168
 7    Scott C. G. Blankenship, WSBA No. 21431
                                                     David Maas, WSBA No. 50694
      Rick E. Goldsworthy, WSBA No. 40684
 8
                                                     Davis Wright Tremaine LLP
      The Blankenship Law Firm, P.S.
                                                     1201 Third Avenue, Suite 2200
      1000 Second Avenue, Suite 3250
 9                                                   Seattle, WA 98101
      Seattle, WA 98104
                                                     Telephone: (206) 622-3150
10    Telephone: (206) 343-2700
                                                     Facsimile: (206) 757-7700
      Facsimile: (206) 343-2704
                                                     steverummage@dwt.com
11    sblankenship@blankenshiplawfirm.com
                                                     davidmaas@dwt.com
12
                                                     By: s/ Kelsey S. Morris
13
                                                     Hyongsoon Kim, (Admitted Pro Hac Vice)
14                                                   Kelsey S. Morris (Admitted Pro Hac Vice)
                                                     Akin Gump Strauss Hauer & Feld LLP
15                                                   4 Park Plaza, Suite 1900
                                                     Irvine, CA 92614
16                                                   Telephone: (949) 885-4100
                                                     Facsimile: (949) 885-4101
17
                                                     kimh@akingump.com
18                                                   kmorris@akingump.com

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER TO MODIFY
                                                                        Davis Wright Tremaine LLP
     THE DEADLINE AND BRIEFING SCHEDULE RELATED TO                                 LAW OFFICES
     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION- 3                          1201 Third Avenue, Suite 2200
                                                                              Seattle, WA 98101-3045
     CASE NO. 3:17-CV-05897-BHS                                        206.622.3150 main . 206.757.7700 fax

     4820-4638-0410v.1 0110760-000001
 1                                               ORDER

 2           Having considered the parties’ Stipulated Motion to Modify the Deadline and Briefing

 3   Schedule Related to Plaintiff’s Motion for Class Certification, and good cause appearing, the

 4   Court hereby GRANTS the request. Plaintiff’s Motion for Class Certification will be due on

 5   January 24, 2019, with Defendant’s Response due on March 7, 2019, and Plaintiff’s Reply due

 6   on March 28, 2019. The Court will issue a revised briefing schedule moving all related

 7   deadlines in accordance with the new class certification motion deadline.

 8           DATED this 5th day of November, 2018.
 9

10

11

12
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER TO MODIFY
                                                                            Davis Wright Tremaine LLP
     THE DEADLINE AND BRIEFING SCHEDULE RELATED TO                                     LAW OFFICES
     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION- 4                              1201 Third Avenue, Suite 2200
                                                                                  Seattle, WA 98101-3045
     CASE NO. 3:17-CV-05897-BHS                                            206.622.3150 main . 206.757.7700 fax

     4820-4638-0410v.1 0110760-000001
      Presented By,
 1
      Attorneys for Defendant:
 2

 3    DAVIS WRIGHT TREMAINE LLP
      ______________________________
 4
      By: s/ David Maas
 5    Stephen M. Rummage, WSBA No. 11168
      David Maas. WSBA No. 50694
 6    1201 Third Avenue, Suite 2200
      Seattle, WA 98101
 7    Telephone: (206) 622-3150
      Facsimile: (206) 757-7700
 8
      steverummage@dwt.com
 9    davidmaas@dwt.com

10    AKIN GUMP STRAUSS HAUER & FELD LLP
11    Hyongsoon Kim, (Admitted Pro Hac Vice)
12    Kelsey S. Morris (Admitted Pro Hac Vice)
      4 Park Plaza, Suite 1900
13    Irvine, CA 92614
      Telephone: (949) 885-4100
14    Facsimile: (949) 885-4101
      kimh@akingump.com
15    kmorris@akingump.com
16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER TO MODIFY
                                                      Davis Wright Tremaine LLP
     THE DEADLINE AND BRIEFING SCHEDULE RELATED TO               LAW OFFICES
     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION- 5        1201 Third Avenue, Suite 2200
                                                            Seattle, WA 98101-3045
     CASE NO. 3:17-CV-05897-BHS                      206.622.3150 main . 206.757.7700 fax

     4820-4638-0410v.1 0110760-000001
